9696716DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The transitional phrase “composed of” has been held by the courts to be read the same as “consisting of” or “consisting essentially of” based on the facts of the case.  As the transitional phrase is followed by “at least” in the instant claims, the phrase is being interpreted as having the meaning of “consisting essentially of” to allow for the additional components implicitly allowed by the language “at least”.

Claim Objections
Claim 1 is objected to because of the following informalities:  There is a typographical error in the claim 1 such that it reads “in a presence” rather than “in the presence” in step a.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 1:  Claim 1 contains the limitation “depending on a nature of the least one lignocellulosic raw material”.  The claim, when read in light of the original specification, does not set forth what nature of the lignocellulosic raw material the time is dependent on, or the manner of the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8-11 do not include all the limitations of claim 1 from which they depend, but only include the gasifying step e) of claim 1.  As such, they are not proper for failing to include all the limitations of the claim upon which it depends   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (Combustion and Flame 158, 2011, 345-353).
Considering Claims 10 and 11:  Das et al. teaches an syngas with equimolar amounts of hydrogen and carbon dioxide (pg. 348).
	Das et al. does not teach the claimed process for making the composition.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan (US 2012/0202260) in view of Delmas et al. (US 2010/0285553).
Considering Claim 1-3 and 12:  Maclachlan teaches a lignocellulose biomass based process for the production of lignin and synthetic gas (Fig. 1; ¶0009) comprising extracting lignin and hemicellulose by putting solid lignocellulose biomass in an organosolv mixture to prepare a liquid stream comprising lignin and hemicellulose and a solid fraction comprising cellulose (Fig. 1, ¶0031); fractioning the solid and liquid fractions after the organosolv treatment (Fig. 1; 0031); recovering the solvent by distillation/evaporation-condensation (Fig. 1; ¶0032); separating the lignin derivative from the liquid stream through precipitation with water and forming a residual liquid fraction (Fig. 1; ¶0032); and gasifying solid stream and the residual fraction (Fig. 1; ¶0033).
	Maclachlan does not teach recovering the solvent before the lignin precipitation.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have recovered the solvent prior to the precipitation step, and the motivation to do so would have been, to reduce the amount of water needed to dilute the liquid fraction and precipitate the lignin by removing the solubilizing solvent.
	Maclachlan does not teach the specific extracting step of step a).  However, Delmas et al. teaches extracting lignin and hemicellulose from a lignocellulosic biomass in the presence of mixture of formic acid and water at atmospheric pressure and a temperature of 95 to 110 ºC (¶0036-37).  Maclachlan and Delmas et al. are analogous art as they are concerned with the same field of endeavor, namely lignocellulose biomass fractionation.  It would have been obvious to a person having ordinary skill in the art to have used the fractioning step of Delmas et al. in the process of Maclachlan, and the motivation to do so would have been to produce cellulose and lignin fractions free from cross-contamination that would lower their value (¶0025-31; 0041-42).
	Maclachlan and Delmas et al. are silent towards the dilution ratio of the extraction step.  However, the amount of extracting solution would control the amount of lignin and hemicellulose that can be extracted from the lignocellulose biomass, due to the solubility limits of the solvent.  It would have been obvious to a person having ordinary skill in the art to have optimized the dilution ratio through routine experimentation and the motivation to do so would have been, as Delmas et al. suggests, to fully remove the hemicellulose and lignin from the cellulose component.
Considering Claims 4 and 5:  Maclachlan teaches embodiments having only formic acid and water (¶0036), and the process would inherently release small concentrations of acetic acid to the hydrolysis of the acetate groups of the hemicelluloses in the lignocellulose biomass by the formic acid.
Considering Claims 6, 7, and 13:  Maclachlan and Delmas et al. do not teach the claimed reaction time and temperature.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the reaction time and temperature through routine experimentation, and the motivation to do so 
Considering Claim 8:  Maclachlan teaches using the syngas as a fuel/source of energy (¶0005).
Considering Claim 10:  Maclachlan teaches syngas made from the process (Fig. 1; ¶0033).
Considering Claim 11:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients and process steps.  The original specification does not identify a specific feature that results in the claimed property outside of the process steps themselves.  Therefore, the claimed effects and physical properties, i.e. equimolar amounts of hydrogen and carbon monoxide would implicitly be achieved by a process using the claimed ingredients and process steps. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan (US 2012/0202260) in view of Delmas et al. (US 2010/0285553) as applied to claim 1 above, and further in view of Phan et al. (US 2016/0146105).
Considering Claim 9:  Maclachlan and Delmas et al. collectively teach the process of claim 1 as shown above.
	Maclachlan is silent towards the use of the syngas.  However, Phan et al. teaches using syngas to produce electricity (Abstract).  Maclachlan and Phan et al. are analogous art as they are concerned with the same field of endeavor, namely syngas mixtures.  It would have been obvious to a person having ordinary skill in the art to have used the syngas of Maclachlan to produce electricity, as in Phan et al., and the motivation to do so would have been, as Phan et al. suggests, to produce electricity from a bio renewable source.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of copending Application No. 16/969,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1-4, 6, and 13:  Claim 5 of application ‘724 teaches the same identical process claims as the instant claims, with a different preamble that specifies the location that the process is being performed at.  As such, the claimed process of application ‘724 is the same as the instant claims. 
Considering Claim 5:  Claim 5 of application ‘724 teaches embodiments having only formic acid and water (¶0036), and the process would inherently release small concentrations of acetic acid to the hydrolysis of the acetate groups of the hemicelluloses in the lignocellulose biomass by the formic acid.
Considering Claim 7:  Maclachlan and Delmas et al. do not teach the claimed reaction time and temperature.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the reaction time and temperature through routine experimentation, and the motivation to do so would have been, as Delmas et al. suggests, a lower reaction temperature and longer reaction time would limit the amount of side products (¶0025-31; 0043).
Considering Claims 8 and 9:  Claim 5 of application ‘724 teaches using the syngas to produce electricity.
Considering Claim 12:  Claim 6 of application ‘724 corresponds to instant claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767